NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  15-JUL-2022
                                                  08:18 AM
                                                  Dkt. 72 SO
                            NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I

               STATE OF HAWAI#I, Plaintiff-Appellee, v.
              CHRISTOPHER J. WARNER, Defendant-Appellant


         APPEAL FROM THE DISTRICT COURT OF THE SECOND CIRCUIT
                           WAILUKU DIVISION
                       (CASE NO. 2DTA-19-01281)


                       SUMMARY DISPOSITION ORDER
  (By:     Hiraoka, Presiding Judge, Wadsworth and McCullen, JJ.)

            Defendant-Appellant Christopher J. Warner (Warner)

appeals from the October 13, 2020 Judgment and Notice of Entry of

Judgment of the District Court of the Second Circuit, Wailuku
Division,1 convicting him of (1) Operating a Vehicle Under the

Influence of an Intoxicant, in violation of Hawaii Revised

Statutes (HRS) § 291E-61(a)(1) and/or (a)(3) (Supp. 2019),2 and


     1
         The Honorable Douglas J. Sameshima presided.
     2
         HRS § 291E-61 provides as follows:

                  (a) A person commits the offense of operating a
            vehicle under the influence of an intoxicant if the person
            operates or assumes actual physical control of a vehicle:
                  (1)   While under the influence of alcohol in an
                        amount sufficient to impair the person's normal
                        mental faculties or ability to care for the
                        person and guard against casualty; [or]

                        . . . .
                                                                (continued...)
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

(2) Consuming or Possessing Intoxicating Liquor While Operating

Motor Vehicle or Moped, in violation of HRS § 291-3.1(b) (2007).3

            On appeal, Warner challenges the district court's

denial of his Motion to Suppress, arguing that the district court

"abused its discretion in denying ruling on the merits of the

Motion to Suppress because the constitutional implications should

trump time [limits of] Hawai#i Rules of Penal Procedure [(HRPP)

Rule] 12(b)," and "erred in denying the Motion to Suppress

because the roadblock violated [his] constitutional right to

privacy and protections against unreasonable searches and

seizures."

            Upon careful review of the record and the briefs

submitted by the parties, and having given due consideration to

the arguments advanced and the issues raised, we resolve this

appeal as follows, and affirm.

            "Rule 12 of the HRPP dictates when pretrial motions

must be filed in criminal cases and, significantly, when trial

courts must rule on these motions."         State v. Chang, 144 Hawai#i

535, 547, 445 P.3d 116, 128 (2019).         HRPP Rule 12(b)(3) provides
that motions to suppress evidence "must be raised prior to

trial[.]"    (Emphasis added.)      HRPP Rule 12(c) establishes the

deadline for filing pretrial motions, providing that "[p]retrial



     2
      (...continued)
                 (3)    With .08 or more grams of alcohol per two hundred ten
                        liters of breath[.]
     3
         HRS § 291-3.1(b) provides as follows:
            No person shall possess, while operating a motor vehicle or
            moped upon any public street, road, or highway, any bottle,
            can, or other receptacle containing any intoxicating liquor
            which has been opened, or a seal broken, or the contents of
            which have been partially removed.

                                      2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

motions and requests must be made within 21 days after

arraignment unless the court otherwise directs."      (Emphasis

added.)   Further, HRPP Rule 12(f) provides that "[f]ailure by a

party to raise defenses or objections or to make requests which

must be made prior to trial, within the time set by the court

pursuant to section (c), or within any extension thereof made by

the court, shall constitute waiver thereof, but the court for

cause shown may grant relief from the waiver."     (Emphasis added.)

           Here, Warner was charged on December 12, 2019, and
appeared for his arraignment on December 26, 2019.      After two

continuances, the pretrial conference was held on March 4, 2020,

and the district court set May 6, 2020, as the bench trial date.

The parties then stipulated to continuing the trial to, and trial

commenced on, June 17, 2020.    Warner, however, filed his Motion

to Suppress on July 20, 2020, more than five months after his

arraignment and thirty-three days after trial commenced.      And

nothing in the record indicates that Warner requested an

extension of time to file his suppression motion.

           Moreover, although Warner argues that constitutional
implications should trump HRPP Rule 12(b) time limits,

suppression motions typically raise constitutional issues as the

"motion to suppress was originally conceived under Rule 41(e) of

the Federal Rules of Criminal Procedure to protect an accused

against illegal searches and seizures[.]"     State v. Kirn, 70 Haw.

206, 208, 767 P.2d 1238, 1239 (1989).     Given that a purpose of

the motion to suppress is for the defendant to ask the court to

exclude certain evidence from trial that he or she believes was

seized in violation of his or her constitutional rights, the


                                  3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

existence of constitutional issues does not render procedural

filing rules void.    See State v. Kim, 68 Haw. 286, 288 n.4, 711

P.2d 1291, 1293 n.4 (1985) (noting Rule 12(b)'s applicability to

a motion to suppress based on constitutional grounds, and that

under HRPP Rule 12(b)(3), "the motion was untimely and should

have been made prior to trial").

           Finally, the district court's decision to deny Warner's

Motion to Suppress as untimely was consistent with HRPP Rule 12's

purpose.   "The 1975 commentary to the HRPP makes clear that HRPP
Rule 12(e)'s mandate that courts decide suppression motions

before trial has a specific purpose in the course of criminal

proceedings: to preserve the State's right to appeal if the court

grants the defendant's suppression motion."       Chang, 144 Hawai#i

at 548, 445 P.3d at 129; see also State v. Oshiro, 69 Haw. 438,

441, 746 P.2d 568, 570 (1987) (explaining that, in a criminal

case, the State may "only appeal in those limited instances

established by HRS § 641-13").

           Based on the foregoing, we hold that the district court

did not err in denying Warner's Motion to Suppress, and we affirm
the district court's October 13, 2020 Judgment and Notice of

Entry of Judgment.

           DATED:   Honolulu, Hawai#i, July 15, 2022.

On the briefs:                         /s/ Keith K. Hiraoka
                                       Presiding Judge
Ashlyn L. Whitbeck,
Deputy Public Defender,                /s/ Clyde J. Wadsworth
for Defendant-Appellant.               Associate Judge

Richard B. Rost,                       /s/ Sonja M.P. McCullen
Deputy Prosecuting Attorney,           Associate Judge
County of Maui,
for Plaintiff-Appellee.



                                   4